Citation Nr: 0207598	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-20 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury to the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cold injury to the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from October 1978 to 
October 1981.

Service connection was established for residuals of bilateral 
frozen feet by a January 1983 rating decision.  An initial 
rating of 10 percent was assigned, effective October 16, 
1981.  This rating was subsequently reduced to zero 
(noncompensable) by a March 1984 rating decision, effective 
June 1, 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
confirmed and continued the noncompensable rating for 
residuals of bilateral frozen feet.  Separate ratings of 10 
percent were assigned for residuals of cold injuries to both 
the right and left foot by a December 2001 rating decision, 
effective November 25, 1998.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2001, a 
transcript of which is of record.  By an April 2002 
statement, the veteran requested a Travel Board hearing in 
conjunction with his appeal.  Since Travel Board hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case is 
REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




